895 So.2d 1256 (2005)
Dennis A. TOOMER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D04-1935.
District Court of Appeal of Florida, First District.
March 8, 2005.
Nancy A. Daniels, Public Defender; Archie F. Gardner, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We dismiss this appeal as moot. Where one is challenging the legality of his sentence *1257 or seeking jail credit against that sentence, and he completes the sentence during the pendency of the appeal, the appeal may be dismissed as moot. Cf. Hagan v. State, 853 So.2d 595, 597 (Fla. 5 th DCA 2003); Edwards v. State, 765 So.2d 222 (Fla. 2d DCA 2000). Because the appellant is no longer in jail, he has no use for jail credit that would shorten his sentence, rendering this appeal moot.
DISMISSED.
VAN NORTWICK, POLSTON and THOMAS, JJ., concur.